SCOTT, Justice.
This appeal is from an order of the district court denying a petition for postcon-viction relief from two convictions for second-degree murder based on negotiated guilty pleas entered by petitioner while he was represented by a public defender. Petitioner, who is confined in prison pursuant to two concurrent limited maximum terms of 30 years, contends on this appeal that he should be permitted to withdraw his guilty pleas because (1) the record made in 1973 when he entered his guilty pleas shows that the court erred in accepting the pleas, and (2) in any event, the record made at the postconviction hearing held in 1978 shows that he should be permitted to withdraw his pleas. There is no basis to either contention, and we affirm.
Affirmed.